DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2022 has been entered.
Claims 1-15 are currently pending.  No claims have been added.  No claims have been cancelled.  Claims 1-5, 7, 8, and 10-14 have been currently amended.  Claims 1 and 11 are independent claims.

Objections – Withdrawn
The Claim Objections of claims 1 and 11 is withdrawn as necessitated by amendment.

Rejections - Withdrawn
The previous 35 U.S.C §112 rejection of claims 1-15 is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 1-8 and 10-15 over Anorga in view of Jung in further view of Atkins is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 9 over Anorga in view of Jung in further view of Atkins in further view of Ramaswamy is withdrawn as necessitated by amendment.

 Response to Arguments
Applicant's arguments filed 03/30/2022 have been fully considered but they are moot in view of the new grounds of rejection.  Examiner notes that Applicant’s arguments are directed to the new recited claim language. Examiner notes that Anorga is relied upon to teach the object of the image corresponding to the application (at least [0031] [0078] [0098] [0102]). Although Examiner believes Atkins is still applicable to the amended claim language, Examiner now relies upon Zotov for the respective amended claim language.  Examiner notes that Zotov does teach an image representing an arrangement structure of at least one application having attributes desired by a user, the arrangement structure comprising location and size of a window in which the at least one application is executed, and the attributes comprising at least one of a type, color, or shape of the at least one application (at least [0008] [0031] [0036]). See below for the current 103 rejection.

Claim Objections
Claim 9 is objected to because of the following informalities: Claims 5 and 6 contain amendment markings but have the status identifier “Previously Presented”. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of "original," "withdrawn" or "previously presented" will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of "withdrawn" or “previously presented." All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strikethrough cannot be easily perceived. Only claims having the status of “currently amended," or "withdrawn" if also being amended, shall include markings. See 37 CFR 1.121. Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Anorga et al. (US 2018/0336415 A1; hereafter “Anorga”) in view of Jung et al. (US 2014/0325410 A1; hereafter “Jung”) in further view of Zotov et al. (US 2017/0131892 A1; hereafter “Zotov”).

Regarding Claim 1, Anorga teaches an electronic device comprising: a display; (Anorga [0044] [0189]: display)
a memory configured to store one or more instructions; (Anorga [0170] [0171]: memory) and 
a processor configured to execute the one or more instructions stored in the memory to: (Anorga [0170]: processor)
obtain an image [which represents an arrangement structure of at least one application having attributes desired by a user], (Anorga [0006] [0033] [0049]: obtaining an image; [0081]: determination of image categories may be based on a size and/or prominence of an image feature determined by the image classifier; prominence of an image feature can be determined based on size of the image feature with respect to image area, and/or location of the image feature within an image) 
recognize one or more objects, each corresponding to a respective application from the image; (Anorga [0008] [0010] [0030] [0051] [0054]: recognizing objects from the image; [0090] [0123]: the obtained image is analyzed; [0031] [0078] [0098] [0102]: the objects recognized in the image correspond to respective applications) 
determine a plurality of recommended applications respectively corresponding to the one or more objects through a learning model using one or more neural networks, (Anorga [0009] [0072] [0078] [0098][0124]: one or more applications and corresponding parameters are determined, based on the one or more image categories determined; one or more applications may be determined based on image categories, image features, and user data; parameters for the applications may be determined based on analyzing the image; [0030] [0051] [0059] [0082]: suggested actions/applications are determined corresponding to the objects in the image using machine learning using neural networks; [0055] [0174]-[0177]) 
wherein the learning model receives the one or more objects, (Anorga [0030] [0033] [0058]: the local classifier may implement one or more techniques to classify an image. For example, such techniques may include image segmentation, object detection and recognition, etc. In some implementations, the local classifier may be a machine-learning application; [0090]: image analysis may include determining one or more parameters/portions [objects] for the image) 
identifies a type of an application corresponding to the received one or more objects, (Anorga [0030] [0031] [0034] [0080] [0082]: recognizing a type of application corresponding to the objects; [0098] [0099] [0124]: a server may provide information (e.g., application information)  that indicates various applications that can be utilized for suggested actions corresponding to specific image categories, determined parameters, and image features) and outputs the plurality of recommended applications based on the identified type of the application; (Anorga [0098] [0103] [0104] [0115] [0125]: a server may provide information (e.g., application information) that indicates various applications that can be utilized for suggested actions corresponding to specific image categories, determined parameters, and image features; displaying suggested action/application) and 
based on a user input selecting at least two of the plurality of recommended applications, (Anorga [0109]: users may select multiple actions; [0105]-[0108] [0126] [0129]: a user may indicate a particular application) 
However, Anorga may not explicitly teach every aspect of simultaneously operate the plurality of at least two selected applications and display the plurality of at least two selected applications on the display, wherein the plurality of at least two selected applications are displayed according to arrangement structure comprising at least one of the location or the size of the at least one application in the image.
Jung teaches simultaneously operate the at least two selected applications and display the at least two selected applications on the display, (Jung [0079]-[0086] [0088] describing, based on a selection, simultaneously operating and displaying a plurality of selected applications on a display; [0118] [0199] [0255] [0305] [0307] [0281]-[0283] Figs. 3-5)
wherein the at least two selected applications are displayed [according to the arrangement structure comprising at least one of the location or the size of the at least one application in the image]. (Jung [0086] [0087] [0094] [0270]: describing that the selected applications are displayed according to an order or arrangement)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to simultaneously operate and display a plurality of selected applications as described by Jung for the benefit of image-based application recommendation of Anorga, with a reasonable expectation of success, for multi-tasking purposes. Additionally, Jung teaches that “user convenience in executing and using various programs may be improved significantly” [0009] [0198]. In addition, references (Anorga and Jung) teach features that are directed to analogous art and they are directed to the same field of endeavor and/or reasonably pertinent to the problem faced by the inventor, such as, image- based application recommendation systems and multi-tasking.
Although Anorga in view of Jung do teach obtaining an image comprising objects corresponding to applications (Anorga [0007] [0008]; Jung [0281]-[0283] [0293]-[0297]), displaying recommended applications (Anorga [0103] [0104] [0115]; Jung [0281]-[0283] [0293]-[0297]), and displaying recommended applications in an arrangement order (Jung [0087] [0094]), Anorga in view of Jung may not explicitly teach every aspect of [obtain an image] which represents an arrangement structure of at least one application having attributes desired by a user, the arrangement structure comprising at least one of a location or a size of a window on which an application is executed, the attributes comprising at least one of a type, a color, or a shape of the at least one application; … [wherein the at least two selected applications are displayed] according to the arrangement structure comprising at least one of the location or the size of the at least one application in the image.
Zotov teaches [obtain an image] which represents an arrangement structure of at least one application having attributes desired by a user, the arrangement structure comprising at least one of a location or a size of a window on which an application is executed, (Zotov [0008] [0030] [0036]: a user may draw a geometric shape [obtaining an image], such as a rectangle, on the screen to indicate the size, shape, and screen location where the application window associated is to be placed)
the attributes comprising at least one of a type, a color, or a shape of the at least one application; (Zotov [0008] [0036] [0037] [0040]: describing attributes comprising type and shape)
[wherein the at least two selected applications are displayed] according to the arrangement structure comprising at least one of the location or the size of the at least one application in the image. (Zotov [0030] [0031] [0038]: describing the operating system determines the intended user action and updates the display screen, placing the application(s) identified on the screen according to the determined size, shape, and/or screen location)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to obtain an image which represents an arrangement structure of at least one application desired by a user and to display the selected applications on the display according to the arrangement structure as described by Zotov for the benefit of image-based application recommendation of Anorga in view of Jung, with a reasonable expectation of success, for “controlling the appearance of an application window on a display screen” (Zotov [0007]), thus, simplifying organizing and presenting applications.   In addition, references (Anorga in view of Jung and Zotov) teach features that are directed to analogous art and they are directed to the same field of endeavor and/or reasonably pertinent to the problem faced by the inventor, such as, image-based analysis and image-derived layouts. 

Regarding Claim 2, Anorga in view of Jung in further view of Zotov teaches wherein the processor is further configured to execute the one or more instructions to: determine the plurality of recommended applications respectively corresponding to the one or more objects according to a similarity of the plurality of recommended applications to the one or more objects through the learning model using the one or more neural networks. (Anorga [0034] [0036] [0062]: similarity of image features can be determined based on whether one or more similarity thresholds are met, e.g., a threshold of similarity of image feature vectors, image pixel values, etc.; [0080]: image categories may be determined based on whether a confidence score associated with an image category meets a confidence threshold; [0082]: image categories and/or suggested actions are determined based on one or more of local classification results and server classification results. For example, if server classification results have higher confidence scores associated, the image categories may be determined solely based on server classification results; [0105] [0110] [0124] [0129]: a subset of suggested actions may be selected based on a confidence score associated with the suggested action. A suggested action may be associated with a higher confidence score, e.g., when the image category is determined with high confidence) [The motivation of claim 1 is applicable to claim 2 and thereby incorporated]

Regarding Claim 3, Anorga in view of Jung in further view of Zotov teaches wherein the processor is further configured to execute the one or more instructions to: set an arrangement criterion for arranging the plurality of recommended applications on the display based on the image; and arrange the plurality of recommended applications on the display based on the set arrangement criterion. (Anorga [0186]: machine-learning application 930 can produce different types of outputs; machine-learning application 930 may produce an output video with a particular effect applied, e.g., rendered in a comic- book or particular artist's style, when trained model 934 is trained using training data from the comic book or particular artist; learning application 930 may produce an output based on a format specified by an invoking application, e.g. operating system 908 or one or more applications 912...For example, such configurations may be used in generative adversarial networks, where an invoking machine-learning application is trained using output from machine-learning application 930 and vice-versa...NOTE: the output is produced [arranged] according to the output effect or format that is trained or specified [the set arrangement criterion]; Zotov [0031] [0038]) [The motivation of claim 1 is applicable to claim 3 and thereby incorporated]

Regarding Claim 4, Anorga in view of Jung in further view of Zotov teaches wherein the learning model is determined by learning a method of extracting attributes of candidate applications from the one or more objects based on an input of the one or more objects to the one or more neural networks (Anorga [0030] [0042] [0124]: the image classifier may be a machine-learning application that implements a trained model and an inference engine. The trained model enables the inference engine to recognize features from any input image and determine one or more image categories; parameters may include text or other information extracted from the image; [0031]: image analysis may also include determining one or more parameters (e.g., text extracted from the image, an identifier of an object or landmark depicted in the image, etc.) that may be used to invoke the software applications) and determining the plurality of recommended applications based on the extracted attributes of the candidate applications. (Anorga [0031] [0102] [0125] [0135]: determining suggested actions/applications based on the recognized features/parameters) [The motivation of claim 1 is applicable to claim 4 and thereby incorporated]

Regarding Claim 5, Anorga in view of Jung in further view of Zotov teaches wherein the extracted attributes of the candidate applications comprise at least one of a type of an application, a size of the application, a color of the application or a shape of the application. (Anorga [0050] [0066] [0101]: color; [0081]: size; [0031] [0034] [0080] [0082]: type; Zotov [0008]: size, shape, type) [The motivation of claim 1 is applicable to claim 5 and thereby incorporated]

Regarding Claim 6, Anorga in view of Jung in further view of Zotov teaches wherein the processor is further configured to execute the one or more instructions to perform pre-processing for inputting the recognized one or more objects into the learning model, and the pre-processing comprises at least one of a cropping operation or a warping operation. (Anorga [0071]: an image representation is generated. In some implementations, generating an image representation may include cropping the image, changing an orientation of the image, compressing the image (e.g., so that a data size, in bytes, of a resultant compressed image has a smaller data size than the original image, and is suitable for transmission over a low bandwidth network), changing a color space of the image (e.g., from RGV to YUV), etc. In some implementations, the image representation may be the resultant image after applying one or more of the described operations e.g., cropping changing orientation, compressing, changing color space, etc.) [The motivation of claim 1 is applicable to claim 6 and thereby incorporated]

Regarding Claim 7, Anorga in view of Jung in further view of Zotov teaches wherein the processor is further configured to execute the one or more instructions to receive an external input for drawing configurations of applications desired by the user or a photograph obtained by capturing imagery including the arrangement structure of the at least one application desired by the user, and generate the image based on the received external input or the received photograph.  (Anorga [0029] [0050]: if a user takes a picture of a handwritten [drawing] note, or a whiteboard, a user intent may be to add text content from the picture to a to-do list or a notes application; [0071] [0089]: an image is obtained and generated; the image may be captured by a user, e.g., user U1 of client device 120, using a camera of client device; [0179]; Jung [0281]-[0283]; Zotov [0008] [0030] [0036]: obtaining and generating an image) [The motivation of claim 1 is applicable to claim 7 and thereby incorporated]

Regarding Claim 8, Anorga in view of Jung in further view of Zotov teaches wherein the processor is further configured to execute the one or more instructions to select, from an application database (DB), the plurality of recommended applications respectively corresponding to the recognized one or more objects, (Anorga [0098] [0124]: one or more applications, e.g., available on a device that implements method 400, may be determined based on image categories, image features, and if permitted by the user, user data; [0031]: image analysis may also include determining one or more parameters (e.g., text extracted from the image, an identifier of an object or landmark depicted in the image, etc.) that may be used to invoke the software applications; the suggestion application is configured to determine an available software application (e.g., locally on a user device, a server application) and the application DB includes a list of applications installed on the electronic device and applications stored in an external server.  (Anorga [0037]: Second server system 140 can include a second server device 142, configured to provide one or more applications, e.g., application A 144, application B 146, and application C 148; Fig. 1 showing a listing of applications stored on the device [120, 154] and external server [142-144, 146,148])[The motivation of claim 1 is applicable to claim 8 and thereby incorporated]

Regarding Claim 10, Anorga in view of Jung in further view of Zotov teaches wherein the processor is further configured to execute the one or more instructions to: recognize text information from the one or more objects; (Anorga [0031] [0033]: image analysis may also include determining one or more parameters (e.g., text extracted from the image; [0054]: one or more optical character recognition (OCR) techniques are applied to detect and/or recognize text in the image; [0124]: parameters for the applications may be determined based on analyzing the image. In some implementations, parameters may include text or other information extracted from the image; Jung [0168]; Zotov [0008]) 
update the plurality of recommended applications respectively corresponding to the one or more objects to reflect the text information; (Anorga [0029] [0108] [0111]: if a user takes a picture of a handwritten note, or a whiteboard, a user intent may be to add text content from the picture to a to- do list or a notes application; adding a contact to an address book upon obtaining an image of a business card; [0035] [0125]: the image includes a business card, the determined applications may include a contacts application and the parameters determined for the contacts application may include contact information to be added to contacts maintained in the contacts application; Jung [0168]) and 
display the updated plurality of recommended applications on the display. (Anorga [0131]: the user interface may include one or more elements that indicate that the indicated operation was performed successfully; [0135] [0136] [0138]: describing displaying the updated application on the display; Jung [0168]) [The motivation of claim 1 is applicable to claim 10 and thereby incorporated]

Regarding Claim 11, Anorga teaches a method of operating an electronic device, the method comprising: obtain an image [which represents an arrangement structure of at least one application having attributes desired by a user], (Anorga [0006] [0033] [0049]: obtaining an image; [0081]: determination of image categories may be based on a size and/or prominence of an image feature determined by the image classifier; prominence of an image feature can be determined based on size of the image feature with respect to image area, and/or location of the image feature within an image)
recognizing one or more objects, each corresponding to a respective application from the image; (Anorga [0008] [0010] [0030] [0051] [0054]: recognizing objects from the image; [0090] [0123]: the obtained image is analyzed; [0031] [0078] [0098] [0102]: the objects recognized in the image correspond to respective applications) 
determining a plurality of recommended applications respectively corresponding to the one or more objects through a learning model using one or more neural networks, (Anorga [0009] [0072] [0078] [0098] [0124]: one or more applications and corresponding parameters are determined, based on the one or more image categories determined; one or more applications may be determined based on image categories, image features, and user data; parameters for the applications may be determined  based on analyzing the image; [0030] [0051] [0059] [0082]: suggested actions/applications are determined corresponding to the objects in the image using machine learning using neural networks; [0055] [0174]-[0177])
wherein the learning model receives the one or more objects, (Anorga [0030] [0033] [0058]: the local classifier may implement one or more techniques to classify an image. For example, such techniques may include image segmentation, object detection and recognition, etc. In some implementations, the local classifier may be a machine-learning application; [0090]: image analysis may include determining one or more parameters/portions [objects] for the image)
 identifies a type of an application corresponding to the received one or more objects, (Anorga
[0030] [0031] [0034] [0080] [0082]: recognizing a type of application corresponding to the objects; [0098] [0099] [0124]: a server may provide information (e.g., application information) that indicates various applications that can be utilized for suggested actions corresponding to specific image categories, determined parameters, and image features) and 
outputs the plurality of recommended applications based on the identified type of the application;  (Anorga [0098] [0103] [0104] [0115] [0125]: a server may provide information (e.g., application information) that indicates various applications that can be utilized for suggested actions corresponding to specific image categories, determined parameters, and image features; displaying suggested action/application) and 
based on a user input selecting at least two of the plurality of recommended applications, (Anorga [0109]: users may select multiple actions; [0105]-[0108] [0126] [0129]: a user may indicate a particular application)
However, Anorga may not explicitly teach every aspect of simultaneously operating the at least two selected applications and display the at least two selected applications on the display, wherein the at least two selected applications are displayed according to the arrangement structure comprising at least one of the location or the size of the at least one application in the image.
Jung teaches simultaneously operating the at least two selected applications and display the at least two selected applications on the display, (Jung [0079]-[0086] [0088] describing, based on a selection, simultaneously operating and displaying a plurality of selected applications; [0118] [0131] [0199] [0255] [0305] [0307] [0281]-[0283] Figs. 3-5) 
wherein the at least two selected applications are displayed [according to the arrangement structure comprising at least one of the location or the size of the at least one application in the image]. (Jung [0086] [0087] [0094] [0270]: describing that the selected applications are displayed according to an order or arrangement)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to simultaneously operate and display a plurality of selected applications as described by Jung for the benefit of image-based application recommendation of Anorga, with a reasonable expectation of success, for multi-tasking purposes. Additionally, Jung teaches that “user convenience in executing and using various programs may be improved significantly” [0009] [0198]. In addition, references (Anorga and Jung) teach features that are directed to analogous art and they are directed to the same field of endeavor and/or reasonably pertinent to the problem faced by the inventor, such as, image- based application recommendation systems and multi-tasking.
Although Anorga in view of Jung do teach obtaining an image comprising objects corresponding to applications (Anorga [0007] [0008]; Jung [0281]-[0283] [0293]-[0297]), displaying recommended applications (Anorga [0103] [0104] [0115]; Jung [0281]-[0283] [0293]-[0297]), and displaying recommended applications in an arrangement order (Jung [0087] [0094]), Anorga in view of Jung may not explicitly teach every aspect of [obtain an image] which represents an arrangement structure of at least one application having attributes desired by a user, the arrangement structure comprising at least one of a location or a size of a window on which an application is executed, the attributes comprising at least one of a type, a color, or a shape of the at least one application; …[wherein the at least two selected applications are displayed] according to the arrangement structure comprising at least one of the location or the size of the at least one application in the image.
Zotov teaches [obtain an image] which represents an arrangement structure of at least one application having attributes desired by a user, the arrangement structure comprising at least one of a location or a size of a window on which an application is executed, (Zotov [0008] [0030] [0036]: a user may draw a geometric shape [obtaining an image], such as a rectangle, on the screen to indicate the size, shape, and screen location where the application window associated is to be placed)
the attributes comprising at least one of a type, a color, or a shape of the at least one application; (Zotov [0008] [0036] [0037] [0040]: describing attributes comprising type and shape)
[wherein the at least two selected applications are displayed] according to the arrangement structure comprising at least one of the location or the size of the at least one application in the image. (Zotov [0030] [0031] [0038]: describing the operating system determines the intended user action and updates the display screen, placing the application(s) identified on the screen according to the determined size, shape, and/or screen location)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to obtain an image which represents an arrangement structure of at least one application desired by a user and to display the selected applications on the display according to the arrangement structure as described by Zotov for the benefit of image-based application recommendation of Anorga in view of Jung, with a reasonable expectation of success, for “controlling the appearance of an application window on a display screen” (Zotov [0007]), thus, simplifying organizing and presenting applications.   In addition, references (Anorga in view of Jung and Zotov) teach features that are directed to analogous art and they are directed to the same field of endeavor and/or reasonably pertinent to the problem faced by the inventor, such as, image-based analysis and image-derived layouts. 

Regarding Claim 12, Anorga in view of Jung in further view of Zotov teaches wherein the determining of the plurality of recommended applications comprises determining a plurality of candidate applications respectively corresponding to the one or more objects according to a similarity of the plurality of candidate applications to the one or more objects through the learning model using the one or more neural networks. (Anorga [0034] [0036] [0062]: similarity of image features can be determined based on whether one or more similarity thresholds are met, e.g., a threshold of similarity of image feature vectors, image pixel values, etc.; [0080]: image categories may be determined based on whether a confidence score associated with an image category meets a confidence threshold; [0082]: image categories and/or suggested actions are determined based on one or more of local classification results and server classification results. For example, if server classification results have higher confidence scores associated, the image categories may be determined solely based on server classification results; [0105] [0110] [0124] [0129]: a subset of suggested actions may be selected based on a confidence score associated with the suggested action. A suggested action may be associated with a higher confidence score, e.g., when the image category is determined with high confidence) [The motivation of claim 11 is applicable to claim 12 and thereby incorporated]

Regarding Claim 13, Anorga in view of Jung in further view of Zotov teaches wherein the displaying comprises: setting an arrangement criterion for arranging the plurality of recommended applications on the display of the electronic device based on the image; and arranging the plurality of recommended applications on the display of the electronic device based on the set arrangement criterion. (Angora [0186]: machine-learning application 930 can produce different types of outputs; machine-learning application 30 may produce an output video with a particular effect applied, e.g., rendered in a comic- book or particular artist's style, when trained model 934 is trained using training data from the comic book or particular artist; learning application 930 may produce an output based on a format specified by an invoking application, e.g. operating system 908 or one or more applications 912...For example, such configurations may be used in generative adversarial networks, where an invoking machine-learning application is trained using output from machine-learning application 930 and vice-versa...NOTE: the output is produced [arranged] according to the output effect or format that is trained or specified [the set arrangement criterion]; Zotov [0031] [0038]) [The motivation of claim 11 is applicable to claim 13 and thereby incorporated]

Regarding Claim 14, Anorga in view of Jung in further view of Zotov teaches further comprising: extracting, by the learning model, attributes of candidate applications from the one or more objects based on an input of the one or more objects to the one or more neural networks,  (Anorga [0030] [0124]: the image classifier may be a machine-learning application that implements a trained model and an inference engine. The trained model enables the inference engine to recognize features from any input image and determine one or more image categories; parameters may include text or other information extracted from the image; [0031]: image analysis may also include determining one or more parameters (e.g., text extracted from the image, an identifier of an object or landmark depicted in the image, etc.) that may be used to invoke the software applications) and 
determining the learning model by learning a method of determining the plurality of recommended applications based on the extracted attributes of the candidate applications. (Anorga [0031] [0102] [0125] [0135]: determining suggested actions/applications based on the recognized features/parameters) [The motivation of claim 11 is applicable to claim 14 and thereby incorporated]

Regarding Claim 15, Anorga teaches a non-transitory computer-readable recording medium having recorded thereon a program  (Anorga [0014] [0187] [0192]: computer-readable storage medium) for implementing the method of claim 11. (See rejection of claim 11 above) for implementing the method of claim 11. (See rejection of claim 11 above)
However, Anorga does not explicitly teach every aspect of the method of claim 11 in that Anorga may not explicitly teach every aspect of simultaneously operating the at least two selected applications and display the at least two selected applications on the display, wherein the at least two selected applications are displayed according to the arrangement structure comprising at least one of the location or the size of the at least one application in the image.
Jung teaches simultaneously operating the at least two selected applications and display the at least two selected applications on the display, (Jung [0079]-[0086] [0088] describing, based on a selection, simultaneously operating and displaying a plurality of selected applications; [0118] [0131] [0199] [0255] [0305] [0307] [0281]-[0283] Figs. 3-5) 
wherein the at least two selected applications are displayed [according to the arrangement structure comprising at least one of the location or the size of the at least one application in the image]. (Jung [0086] [0087] [0094] [0270]: describing that the selected applications are displayed according to an order or arrangement)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to simultaneously operate and display a plurality of selected applications as described by Jung for the benefit of image-based application recommendation of Anorga, with a reasonable expectation of success, for multi-tasking purposes. Additionally, Jung teaches that “user convenience in executing and using various programs may be improved significantly” [0009] [0198]. In addition, references (Anorga and Jung) teach features that are directed to analogous art and they are directed to the same field of endeavor and/or reasonably pertinent to the problem faced by the inventor, such as, image- based application recommendation systems and multi-tasking.
Although Anorga in view of Jung does teach obtaining an image comprising objects corresponding to applications (Anorga [0007] [0008]; Jung [0281]-[0283] [0293]-[0297]) and displaying recommended applications (Anorga [0103] [0104] [0115]; Jung [0281]-[0283] [0293]-[0297]), Anorga in view of Jung may not explicitly teach every aspect of [obtain an image] which represents an arrangement structure of at least one application having attributes desired by a user, the arrangement structure comprising at least one of a location or a size of a window on which an application is executed, the attributes comprising at least one of a type, a color, or a shape of the at least one application; …[wherein the at least two selected applications are displayed] according to the arrangement structure comprising at least one of the location or the size of the at least one application in the image.
Zotov teaches [obtain an image] which represents an arrangement structure of at least one application having attributes desired by a user, the arrangement structure comprising at least one of a location or a size of a window on which an application is executed, (Zotov [0008] [0030] [0036]: a user may draw a geometric shape [obtaining an image], such as a rectangle, on the screen to indicate the size, shape, and screen location where the application window associated is to be placed)
the attributes comprising at least one of a type, a color, or a shape of the at least one application; (Zotov [0008] [0036] [0037] [0040]: describing attributes comprising type and shape)
[wherein the at least two selected applications are displayed] according to the arrangement structure comprising at least one of the location or the size of the at least one application in the image. (Zotov [0030] [0031] [0038]: describing the operating system determines the intended user action and updates the display screen, placing the application(s) identified on the screen according to the determined size, shape, and/or screen location)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to obtain an image which represents an arrangement structure of at least one application desired by a user and to display the selected applications on the display according to the arrangement structure as described by Zotov for the benefit of image-based application recommendation of Anorga in view of Jung, with a reasonable expectation of success, for “controlling the appearance of an application window on a display screen” (Zotov [0007]), thus, simplifying organizing and presenting applications.   In addition, references (Anorga in view of Jung and Zotov) teach features that are directed to analogous art and they are directed to the same field of endeavor and/or reasonably pertinent to the problem faced by the inventor, such as, image-based analysis and image-derived layouts. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anorga in view of Jung in further view of Zotov in further view of Ramaswamy et al. (US 9,021,020 B1; hereafter “Ramaswamy”).

Regarding Claim 9, Anorga in view of Jung in further view of Zotov may not explicitly teach every aspect of wherein the processor is further configured to execute the one or more instructions to:  based on the at least two selected applications being determined as applications not installed on the electronic device, receive the at least two selected applications from the external server and install the received at least two selected applications.
Ramaswamy teaches wherein the processor is further configured to execute the one or more instructions to: based on the at least two selected applications being determined as applications not installed on the electronic device, receive the at least two selected applications from the external server and install the received at least two selected applications. (Ramaswamy column 7 lines 45-58: application recognition client 305 includes a local application identification module 350. The local application identification module 350 may maintain a local data store with descriptors for popular applications. Prior to messaging module 330 querying an application recognition server, local application identification module 350 may compare the descriptor for the image to descriptors stored in the local data store; column 7 lines 24-35: Once messaging module 330 has generated a message (including an image or a descriptor as appropriate), messaging module 330 may send the message to the application recognition server...lf an application was identified, additional information may be received, such as an application store from which the application may be purchased...an option to download the  application... NOTE: If an application is determined not to be stored in the local data store by the local  application identification module, then the application recognition server is queried for the application to be downloaded and installed; column 13 lines 40-44: logic installs the application)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to install applications received from a server that were determined not to be installed as described by Ramaswamy for the benefit of image-based application recommendation of Anorga in view of Jung in further view of Zotov, with a reasonable expectation of success, for resource management and efficiency purposes. In addition, references (Anorga in view of Jung in further view of Zotov and Ramaswamy) teach features that are directed to analogous art and they are directed to the same field of endeavor and/or reasonably pertinent to the problem faced by the inventor, such as, image-based application recommendation systems.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents
Cho 
US 8,345,017 B1 - Directed to certain characteristics related to the shape, size and length of the touch input gesture will be referenced to determine certain characteristics of the text input box that is initiated in response to the touch input gesture [Abstract]
Kompalli et al.
US 9,081,412 B2 – Directed to scanning or camera capturing content in a document and linking one or more computer applications described herein analyzes the content in the scanned and/or camera captured document, links it to the one or more computer applications, and carries out subsequent operations/actions associated with the one or more computer applications based on the analysis of the scanned and/or camera captured content [column 2 lines 36-43]
Rhoads
US 8,256,665 B1 – Directed to  image data corresponding to the captured picture is provided to a processor, which returns processed information corresponding to the object. By reference to this processed information, the method automatically identifies a particular one of plural different software application programs [column 1 lines 32-36]
Ronen et al.
US 9,569,536 B2 – Directed to proposing similar applications to a candidate application [Abstract]


US Patent Application Publications
Dayanandan et al.
US 2018/0203571 A1 – Directed to generating a graphical user interface model from an image [Abstract]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        October 16, 2022